                  Case 1:20-cv-01006-SAB Document 4 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE EDWARD MADRID,                                 Case No. 1:20-cv-01006-SAB

12                    Plaintiff,                         ORDER DIRECTING CLERK OF COURT
                                                         TO ISSUE SUMMONS AND SCHEDULING
13           v.                                          ORDER

14   COMMISSIONER OF SOCIAL SECURITY,                    ORDER REQUIRING PLAINTIFF TO
                                                         SERVE COMPLAINT ON DEFENDANT
15                    Defendant.
                                                         (ECF Nos. 1, 3)
16

17          On July 21, 2020, Jose Edward Madrid (“Plaintiff”) filed a complaint seeking judicial

18 review of a final decision of the Commissioner of Social Security denying an application for

19 disability benefits. (ECF No. 1.) Plaintiff paid the filing fee in full. (Id.) On July 21, 2020, the
20 Clerk of the Court issued a notice that this action has been stayed pursuant to General Order No.

21 615. (ECF No. 3.) Despite the stay of social security actions pursuant to General Order No. 615,

22 it has been the practice of the undersigned to proceed with issuing a summons and scheduling

23 order in such actions, and then subsequently notifying all parties of the stay of the action

24 following service of the complaint on the Defendant. Accordingly, the Court shall direct the

25 Clerk of the Court to issue a summons and scheduling order for this action.

26          Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

27 action, which directs that the summons and complaint shall be served within 20 days of the

28 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon


                                                     1
                 Case 1:20-cv-01006-SAB Document 4 Filed 07/22/20 Page 2 of 2


 1 completion of service.

 2          Accordingly, IT IS HEREBY ORDERED THAT:

 3          1.      The Clerk of Court is DIRECTED to issue a summons and scheduling order; and

 4          2.      Plaintiff shall serve the complaint on Defendant in accordance with the

 5                  scheduling order to be issued.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 22, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
